Citation Nr: 0831848	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  00-13 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed skin 
rash, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for claimed aching 
joints (other than the knees and back), with muscle and nerve 
involvement and chest tightness, to include as due to an 
undiagnosed illness.  

3.  Entitlement to service connection for claimed migraine 
headaches, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for claimed asthma and 
allergic rhinitis, to include as due to an undiagnosed 
illness.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had active duty service from November 1984 to 
November 1987 and from April 1988 to November 1992.  

In June 2007, the Board of Veterans' Appeals (Board) denied 
service connection for claimed varicose veins, to include as 
due to an undiagnosed illness, and remanded the issues 
currently on appeal to the agency of original jurisdiction 
(AOJ) for additional development.  

For the reasons indicated hereinbelow, the issues on appeal 
are again being remanded to the AOJ via the Appeals 
Management Center in Washington, DC.   



REMAND

The Board notes that the veteran is currently assigned a 100 
percent evaluation for service-connected post-traumatic 
stress disorder (PTSD).  

This case was remanded by the Board in June 2007, based on 
the evidence on file at the time, to obtain current VA 
examination results in order to determine the nature and 
likely etiology of the claimed disabilities listed on the 
title page, to include relevant nexus opinions.  

A review of the claims file shows that VA examinations were 
conducted in July 2007 and some medical finding were 
obtained.  However, according to the information on file, VA 
was unable to complete the examinations during the clinical 
hours allotted due to the extensive nature of the 
examinations and to the slowness of the VA Compensation and 
Pension Record Interchange computer system (CAPRI).  

Although an attempt was made by VA to obtain from the 
veteran, over the telephone, the additional historical and 
objective evidence considered important to reasoned objective 
nexus opinions, the veteran became frustrated with VA and was 
uncooperative and verbally abusive.  

The additional information was not obtained, and adequate 
nexus opinions were not provided.  It was reported that there 
was insufficient evidence on which to base a nexus opinion 
without resorting to speculation.  

Based on the above, the Board finds that, although the 
examinations requested by the Board in June 2007 were 
generally conducted, there was insufficient information on 
file for the requested VA medical nexus opinions and 
additional development is warranted prior to final 
adjudication by the Board of the issues on appeal.  

Based on the above, this case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ must take appropriate steps 
to request that the veteran provide the 
names, addresses, and dates of treatment 
of all health care providers, both VA and 
non-VA, who have treated him for skin 
rash, aching joints (other than of the 
knees or back), migraine headaches, 
and/or respiratory disability since July 
2007.  After securing the necessary 
authorization, the AOJ must attempt to 
obtain copies of any pertinent treatment 
records identified by the veteran that 
have not been previously secured.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and provide him an opportunity to 
submit copies of the outstanding medical 
records.  

2.  After the above, the examiner who 
examined the veteran in July 2007, if 
available, or another appropriate VA 
health care provider if the prior 
examiner is unavailable, should again 
attempt to obtain from the veteran the 
historical and objective evidence deemed 
necessary by VA in order to provide 
reasoned diagnoses and nexus opinions.  
The entire claims folders must be made 
available to the health care provider in 
conjunction with this action. 

If one or more of the claimed disorders 
cannot be attributed to a known clinical 
diagnosis, the VA health care provider 
should clearly state whether or not such 
disorder is chronic in nature.  If any 
disorders are not found to be chronic in 
nature, the health care provider should 
explain this determination.

For each disorder attributable to a known 
clinical diagnosis, the health care 
provider is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that such current 
disability is etiologically related to an 
event or incident of the veteran's active 
service.

In regard to asthma and allergic 
rhinitis, the health care provider should 
further determine whether such disorders 
clearly and unmistakably preexisted 
service.  If so, the health care provider 
should provide an opinion as to whether 
it is at least as likely as not that such 
disorders permanently worsened beyond 
natural progression during service.  If 
the disorders are not found to have 
clearly and unmistakably preexisted 
service, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disorders were 
first manifest in service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  If, after review of the claims files, 
a current examination is deemed warranted 
by the VA health care provider prior to 
the opinions requested above, an 
examination of the veteran should be 
obtained and the results should be 
associated with the claims files.  

4.  The AOJ must notify the veteran that 
it is his responsibility to cooperate in 
the development of the claims, to include 
answering any questions over the 
telephone and reporting for any scheduled 
examination deemed warranted.  The 
consequences for failure to cooperate 
with VA in the development of the claims 
on appeal without good cause may include 
denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2007).  

In the event that the veteran does not 
report for a scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  After completion of the above 
development, the veteran's claims of 
service connection for a skin rash; 
aching joints (other than the knees and 
back), with muscle and nerve involvement 
and chest tightness; migraine headaches; 
and asthma and allergic rhinitis, all to 
include as due to an undiagnosed illness, 
should be readjudicated based on all of 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should issue a current Supplemental 
Statement of the Case, and the veteran 
and his representative should be afforded 
time in which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the veteran until he receives further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

